The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
1.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 

Authorization for this examiner’s amendment was given in a telephone interview with  Tyson J. Wilde on 12/16/2021.  Possible amendment was discussed in order to put the Application in a condition for allowance. Claims 12-19 has been cancelled. 

The new set of claim should be appeared as bellows:

(Currently Amended) An apparatus, including:
an input surface;
a force sensor positioned underneath the input surface; and
the force sensor including:
	a piezoelectric material, 
	a first electrically conductive material located on a first side of the piezoelectric material;
	a second electrically conductive material located on a second side, opposite of the first side, of the piezoelectric material; 
the first electrically conductive material and the second electrically conductive material are each in communication with a proximity controller, which ; 
a plurality of key positions on the input surface; 
the force sensor positioned underneath the input surface at least one of the key positions; 
the force sensor being configured to:
detect a user input pressing on the at least one key position based on the capacitance measurement from between portions of the piezoelectric sensor without relative movement between the input surface and the at least one key position; and
send haptic feedback at the key position with the force sensor located under the key position in response to detecting the user input.

(Previously Amended) The apparatus of claim 1, wherein at least one key position is incorporated into the input surface; and 
wherein the force sensor is positioned underneath at least one of the key positions.

(Cancel).

(Original) The apparatus of claim 2, further comprising:
a processor;
memory in communication with the processor;

send a haptic feedback signal to the force sensor in response to a user input on the at least one key position.

(Original) The apparatus of claim 4, wherein the programmed instructions, when executed, cause the processor to:
detect the user input pressing the at least one key position based on input from the proximity controller.

(Original) The apparatus of claim 4, wherein the programmed instructions, when executed, cause the processor to:
detect hand gestures based on input from the proximity controller.

(Original) The apparatus of claim 4, wherein the programmed instructions, when executed, cause the processor to:
detect the user input pressing the at least one key position based on input from the force controller. 

(Original) The apparatus of claim 4, wherein the programmed instructions, when executed, cause the processor to:
detect the user input pressing on the at least one key position without relative movement between the input surface and the at least one key position.

(Canceled).

(Original) The apparatus of claim 1, wherein the input surface is a roll up or a foldable surface.

(Original) The apparatus of claim 1, wherein the plurality of key positions and the input surface are made of a continuous material.

(Cancel).

(Cancel).

(Cancel).

(Cancel).

(Cancel).

(Cancel).

(Cancel).

(Cancel).

(Currently Amended) A computer-program product for controlling a computing device, the computer-program product comprising a non-transitory computer-readable medium storing instructions executable by a processor to:
measure capacitance in an input device where the capacitance is measured between a first electrically conductive material located on a first side of a piezoelectric sensor and a second electrically conductive material located on a second side, opposite of the first side, of the piezoelectric sensor 
detect a user input at a key position located on a surface of the input device based on the measured capacitance from between portions of the piezoelectric sensor without relative movement between the input surface and the at least one key position; and
send haptic feedback at the key position with [[a]] the piezoelectric sensor located under the key position in response to detecting the user input.



2.	Claims 1-2, 4-8, 10-11 and 20 are allowed.


	Reasons for Allowance:

Regarding claim 1.

The closest art of record singly or in combination fails to teach or suggest the limitations “ Bulea (US 20140267134 A1) discloses an apparatus, including: 
an input surface (118) a force sensor (150) positioned underneath the input surface ([0020]); and the force sensor including:
 a piezoelectric material (i.e. force sensor are piezo electric material, see [0004]), a first electrically conductive material (251 ) located on a first side of the piezoelectric material (250-1);
a second electrically conductive material (252) located on a second side, opposite of the first side, of the piezoelectric material; the first electrically conductive material and the second electrically conductive material are each in communication with a proximity controller (proximity sensor in  touch controller ), which -2-is programmed to measure the capacitance between the first electrically conductive material and the second electrically conductive material. the first electrically conductive material and the second electrically conductive material are each in communication with a proximity controller (proximity sensor in  touch controller ), which -2-is programmed to measure the capacitance between the first electrically conductive material and the second electrically conductive material. 

Schediwy (US 20120274599 A1) disclose a piezoelectric material (104, a first electrically conductive material ( 110) located on a first side of the piezoelectric material (Fig. 1D); a second electrically conductive material (111) located on a second side, opposite of the first side, of the piezoelectric material (104) (Fig. 1D, [0025]). 
However, the closest art of record singly or in combination fails to teach or suggest the limitations “ the first electrically conductive material (206, see Applicant’s Fig. 2) and the second electrically conductive material (210) are each in communication with a proximity controller (212), which is programmed to measure the capacitance between the first electrically conductive material and the second electrically conductive material; a plurality of key positions on the input surface; the force sensor positioned underneath the input surface at least one of the key positions; the force sensor being configured to: detect a user input pressing on the at least one key position based on the capacitance measurement from between portions of the piezoelectric sensor without relative movement between the input surface and the at least one key position; and send haptic feedback at the key position with the force sensor located under the key position in response to detecting the user input” with all other limitations as recited in claim 1 (see Applicant’s Fig. 2, [0068]).

Regarding claim 20: 

The closest art of record singly or in combination fails to teach or suggest the limitations “measure capacitance in an input device where the capacitance is measured between a first electrically conductive material (206, Applicant’s Fig.  Fig. 2) located on a first side of a piezoelectric sensor (202) and a second electrically conductive material 210) located on a second side, opposite of the first side, of the piezoelectric sensor , detect a user input at a key position located on a surface of the input device based on the measured capacitance from between portions of the piezoelectric sensor without relative movement between the input surface and the at least one key position; and send haptic feedback at the key position with [[a]] the piezoelectric sensor located under the key position in response to detecting the user input”  with all other limitations as recited in claim 20 , see applicant’s Fig. 2 and [0068].



Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Inquiry

2.	Any inquiry concerning this communication or earlier communication from the examiner should be directed to Shaheda Abdin whose telephone number is (571) 270-1673. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LunYi Lao could be reached at (571) 272-7671. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about PAIR system, see http://pari-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

 

/SHAHEDA A ABDIN/           Primary Examiner, Art Unit 2692